Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 1 of 31 PageID #: 3662

  Last Chg     Tran DateN                  Field         Loan Number
  Date                                                                   Amount
  04/10/2012   4/6/2012 12:00:00 AM        PRE SUSPN     7110452443          394.5
  04/10/2012   4/6/2012 12:00:00 AM        POST SUSPN    7110452443          242.1
  04/10/2012   4/6/2012 12:00:00 AM        OTHER ADV     7110452443        -2,631.9
  04/10/2012   4/6/2012 12:00:00 AM        PRINCIPAL     7110452443       -56,163.9
  04/10/2012   4/6/2012 12:00:00 AM        ESCROW        7110452443        -4,765.6
  04/10/2012   4/6/2012 12:00:00 AM        ESCROW ADV    7110452443        -4,765.6
  04/18/2012   4/17/2012 12:00:00 AM       ESCROW        7110452443         -391.9
  04/18/2012   4/17/2012 12:00:00 AM       ESCROW        7110452443           -60.4
  04/18/2012   4/17/2012 12:00:00 AM       ESCROW ADV    7110452443           -60.4
  04/18/2012   4/17/2012 12:00:00 AM       ESCROW ADV    7110452443         -391.9
  05/10/2012   5/9/2012 12:00:00 AM        PMT AMOUNT    7110452443              85.6
  05/10/2012   5/9/2012 12:00:00 AM        PMT SUSPN     7110452443              85.6
  05/11/2012   5/10/2012 12:00:00 AM       PMT AMOUNT    7110452443          972.1
  05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
  05/11/2012   5/10/2012 12:00:00 AM       ESCROW        7110452443               0.0
  05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
  05/11/2012   5/10/2012 12:00:00 AM       INTEREST      7110452443          420.8
  05/11/2012   5/10/2012 12:00:00 AM       PRINCIPAL     7110452443              65.3
  05/11/2012   5/10/2012 12:00:00 AM       INV FEES      7110452443              23.4
  05/11/2012   5/10/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
  05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
  05/11/2012   5/10/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
  05/11/2012   5/10/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
  05/11/2012   5/10/2012 12:00:00 AM       ESCROW        7110452443               0.0
  05/11/2012   5/10/2012 12:00:00 AM       PRINCIPAL     7110452443              65.8
  05/11/2012   5/10/2012 12:00:00 AM       INTEREST      7110452443          420.3
  05/11/2012   5/10/2012 12:00:00 AM       INV FEES      7110452443              23.4
  07/12/2012   7/11/2012 12:00:00 AM       ESCROW        7110452443               0.0
  07/12/2012   7/11/2012 12:00:00 AM       PRE SUSPN     7110452443              81.9
  07/12/2012   7/11/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
  07/12/2012   7/11/2012 12:00:00 AM       PRINCIPAL     7110452443              66.8
  07/12/2012   7/11/2012 12:00:00 AM       INTEREST      7110452443          419.3
  07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
  07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
  07/12/2012   7/11/2012 12:00:00 AM       INV FEES      7110452443              23.3
  07/12/2012   7/11/2012 12:00:00 AM       ESCROW ADV    7110452443               0.0
  07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
  07/12/2012   7/11/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
  07/12/2012   7/11/2012 12:00:00 AM       PRINCIPAL     7110452443              66.3
  07/12/2012   7/11/2012 12:00:00 AM       INTEREST      7110452443          419.8
  07/12/2012   7/11/2012 12:00:00 AM       INV FEES      7110452443              23.4
  07/12/2012   7/11/2012 12:00:00 AM       ESCROW        7110452443               0.0
  07/12/2012   7/11/2012 12:00:00 AM       PMT AMOUNT    7110452443          972.1
  07/12/2012   7/11/2012 12:00:00 AM       PMT AMOUNT    7110452443              81.9
  10/17/2012   10/16/2012 12:00:00 AM      ESCROW        7110452443           -60.4
  10/17/2012   10/16/2012 12:00:00 AM      ESCROW ADV    7110452443           -60.4
  10/17/2012   10/16/2012 12:00:00 AM      ESCROW ADV    7110452443         -391.9
  10/17/2012   10/16/2012 12:00:00 AM      ESCROW        7110452443         -391.9
  11/08/2012   11/7/2012 12:00:00 AM       PMT AMOUNT    7110452443         2,099.7
  11/08/2012   11/7/2012 12:00:00 AM       PMT SUSPN     7110452443         2,430.2
  11/08/2012   11/7/2012 12:00:00 AM       BK SUSPN      7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM       BK SUSPN      7110452443          486.0
  11/08/2012   11/7/2012 12:00:00 AM       PRE SUSPN     7110452443        -2,430.2


                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002375


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 2 of 31 PageID #: 3663

  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.3
  11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              67.8
  11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          418.3
  11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              68.8
  11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          417.3
  11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.2
  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              67.3
  11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          418.8
  11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.3
  11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              68.3
  11/08/2012   11/7/2012 12:00:00 AM    PRINCIPAL     7110452443              69.3
  11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          416.7
  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    PRE SUSPN     7110452443         2,099.7
  11/08/2012   11/7/2012 12:00:00 AM    INTEREST      7110452443          417.8
  11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.2
  11/08/2012   11/7/2012 12:00:00 AM    INV FEES      7110452443              23.2
  11/08/2012   11/7/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
  11/08/2012   11/7/2012 12:00:00 AM    PMT SUSPN     7110452443         -486.0
  11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
  11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              71.4
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              70.9
  11/09/2012   11/8/2012 12:00:00 AM    INTEREST      7110452443          414.7
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/09/2012   11/8/2012 12:00:00 AM    ESCROW        7110452443               0.0
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/09/2012   11/8/2012 12:00:00 AM    PMT AMOUNT    7110452443         1,944.2
  11/09/2012   11/8/2012 12:00:00 AM    INTEREST      7110452443          415.2
  11/09/2012   11/8/2012 12:00:00 AM    INV FEES      7110452443              23.1
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              70.3
  11/09/2012   11/8/2012 12:00:00 AM    INV FEES      7110452443              23.1
  11/09/2012   11/8/2012 12:00:00 AM    INTEREST      7110452443          415.7
  11/09/2012   11/8/2012 12:00:00 AM    INV FEES      7110452443              23.1
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443          486.0
  11/09/2012   11/8/2012 12:00:00 AM    BK SUSPN      7110452443         -486.0
  11/09/2012   11/8/2012 12:00:00 AM    ESCROW        7110452443               0.0
  11/09/2012   11/8/2012 12:00:00 AM    ESCROW ADV    7110452443               0.0
  11/09/2012   11/8/2012 12:00:00 AM    PRINCIPAL     7110452443              69.8



                                   CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002376


                                                                                     Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 3 of 31 PageID #: 3664

  11/09/2012   11/8/2012 12:00:00 AM       INV FEES      7110452443              23.2
  11/09/2012   11/8/2012 12:00:00 AM       INTEREST      7110452443          416.2
  11/09/2012   11/8/2012 12:00:00 AM       ESCROW        7110452443               0.0
  11/09/2012   11/8/2012 12:00:00 AM       ESCROW        7110452443               0.0
  03/16/2013   3/15/2013 12:00:00 AM       OTHER ADV     7110452443         -150.0
  03/21/2013   3/20/2013 12:00:00 AM       ESCROW ADV    7110452443         -833.0
  03/21/2013   3/20/2013 12:00:00 AM       ESCROW        7110452443         -833.0
  04/02/2013   4/1/2013 12:00:00 AM        PMT AMOUNT    7110452443         1,066.3
  04/02/2013   4/1/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  04/02/2013   4/1/2013 12:00:00 AM        ESCROW        7110452443          163.6
  04/02/2013   4/1/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  04/02/2013   4/1/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  04/02/2013   4/1/2013 12:00:00 AM        PRINCIPAL     7110452443              71.9
  04/02/2013   4/1/2013 12:00:00 AM        INTEREST      7110452443          414.1
  04/02/2013   4/1/2013 12:00:00 AM        INV FEES      7110452443              23.0
  04/02/2013   4/1/2013 12:00:00 AM        PMT SUSPN     7110452443          416.6
  05/02/2013   5/1/2013 12:00:00 AM        ESCROW ADV    7110452443           -60.4
  05/02/2013   5/1/2013 12:00:00 AM        ESCROW        7110452443         -850.0
  05/02/2013   5/1/2013 12:00:00 AM        ESCROW ADV    7110452443         -850.0
  05/02/2013   5/1/2013 12:00:00 AM        ESCROW        7110452443           -60.4
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          163.6
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          601.0
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  05/08/2013   5/7/2013 12:00:00 AM        PMT SUSPN     7110452443           -99.1
  05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  05/08/2013   5/7/2013 12:00:00 AM        PRINCIPAL     7110452443              73.6
  05/08/2013   5/7/2013 12:00:00 AM        INTEREST      7110452443          412.5
  05/08/2013   5/7/2013 12:00:00 AM        INV FEES      7110452443              22.9
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          163.6
  05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  05/08/2013   5/7/2013 12:00:00 AM        PMT SUSPN     7110452443         4,374.3
  05/08/2013   5/7/2013 12:00:00 AM        PRE SUSPN     7110452443        -4,374.3
  05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  05/08/2013   5/7/2013 12:00:00 AM        PRINCIPAL     7110452443              73.0
  05/08/2013   5/7/2013 12:00:00 AM        INTEREST      7110452443          413.0
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW        7110452443          163.6
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  05/08/2013   5/7/2013 12:00:00 AM        INV FEES      7110452443              23.0
  05/08/2013   5/7/2013 12:00:00 AM        PRE SUSPN     7110452443         4,472.3
  05/08/2013   5/7/2013 12:00:00 AM        INV FEES      7110452443              23.0
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  05/08/2013   5/7/2013 12:00:00 AM        PMT AMOUNT    7110452443         1,849.9
  05/08/2013   5/7/2013 12:00:00 AM        PMT AMOUNT    7110452443         5,073.3
  05/08/2013   5/7/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  05/08/2013   5/7/2013 12:00:00 AM        ESCROW ADV    7110452443          601.0
  05/08/2013   5/7/2013 12:00:00 AM        PRINCIPAL     7110452443              72.5
  05/08/2013   5/7/2013 12:00:00 AM        INTEREST      7110452443          413.6
  05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -17.5
  05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -27.0
  05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -35.0
  05/22/2013   5/21/2013 12:00:00 AM       MISC AMT      7110452443           -85.5
  05/29/2013   5/28/2013 12:00:00 AM       ESCROW ADV    7110452443         -967.0



                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002377


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 4 of 31 PageID #: 3665

  05/29/2013   5/28/2013 12:00:00 AM       ESCROW        7110452443         -967.0
  06/07/2013   6/6/2013 12:00:00 AM        INV FEES      7110452443              21.5
  06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  06/07/2013   6/6/2013 12:00:00 AM        INTEREST      7110452443          387.1
  06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          522.8
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          163.6
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          163.6
  06/07/2013   6/6/2013 12:00:00 AM        OTHER ADV     7110452443          150.0
  06/07/2013   6/6/2013 12:00:00 AM        INTEREST      7110452443          411.9
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          163.6
  06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443         3,164.4
  06/07/2013   6/6/2013 12:00:00 AM        INV FEES      7110452443              22.9
  06/07/2013   6/6/2013 12:00:00 AM        INTEREST      7110452443          411.4
  06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443              98.9
  06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443              74.7
  06/07/2013   6/6/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW        7110452443          522.8
  06/07/2013   6/6/2013 12:00:00 AM        PRINCIPAL     7110452443              74.1
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  06/07/2013   6/6/2013 12:00:00 AM        PMT SUSPN     7110452443        -4,777.4
  06/07/2013   6/6/2013 12:00:00 AM        PMT AMOUNT    7110452443          522.8
  06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  06/07/2013   6/6/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  06/07/2013   6/6/2013 12:00:00 AM        INV FEES      7110452443              22.9
  06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  06/07/2013   6/6/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  07/06/2013   7/5/2013 12:00:00 AM        PMT SUSPN     7110452443          486.0
  07/06/2013   7/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          529.6
  07/06/2013   7/5/2013 12:00:00 AM        ESCROW ADV    7110452443          529.6
  07/06/2013   7/5/2013 12:00:00 AM        ESCROW        7110452443          529.6
  07/06/2013   7/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0
  08/06/2013   8/5/2013 12:00:00 AM        ESCROW        7110452443          163.6
  08/06/2013   8/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0
  08/06/2013   8/5/2013 12:00:00 AM        PMT SUSPN     7110452443         -163.6
  08/06/2013   8/5/2013 12:00:00 AM        PRINCIPAL     7110452443              99.7
  08/06/2013   8/5/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  08/06/2013   8/5/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  08/06/2013   8/5/2013 12:00:00 AM        PMT AMOUNT    7110452443          518.5
  08/06/2013   8/5/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  08/06/2013   8/5/2013 12:00:00 AM        INV FEES      7110452443              21.5
  08/06/2013   8/5/2013 12:00:00 AM        ESCROW ADV    7110452443          518.5
  08/06/2013   8/5/2013 12:00:00 AM        INTEREST      7110452443          386.4
  08/06/2013   8/5/2013 12:00:00 AM        ESCROW        7110452443          518.5
  09/07/2013   9/6/2013 12:00:00 AM        PMT AMOUNT    7110452443          529.3
  09/07/2013   9/6/2013 12:00:00 AM        ESCROW ADV    7110452443          529.3
  09/07/2013   9/6/2013 12:00:00 AM        ESCROW        7110452443          529.3
  09/10/2013   9/9/2013 12:00:00 AM        ESCROW ADV    7110452443          163.6
  09/10/2013   9/9/2013 12:00:00 AM        BK SUSPN      7110452443         -486.0
  09/10/2013   9/9/2013 12:00:00 AM        ESCROW        7110452443          163.6
  09/10/2013   9/9/2013 12:00:00 AM        PMT SUSPN     7110452443              34.0
  09/10/2013   9/9/2013 12:00:00 AM        PMT AMOUNT    7110452443          486.0



                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002378


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 5 of 31 PageID #: 3666

  09/10/2013   9/9/2013 12:00:00 AM        PMT SUSPN     7110452443         -163.6
  09/10/2013   9/9/2013 12:00:00 AM        PRINCIPAL     7110452443          100.4
  09/10/2013   9/9/2013 12:00:00 AM        PMT AMOUNT    7110452443              34.0
  09/10/2013   9/9/2013 12:00:00 AM        INTEREST      7110452443          385.6
  09/10/2013   9/9/2013 12:00:00 AM        BK SUSPN      7110452443          486.0
  09/10/2013   9/9/2013 12:00:00 AM        INV FEES      7110452443              21.5
  09/21/2013   9/20/2013 12:00:00 AM       MISC AMT      7110452443        -1,877.1
  10/09/2013   10/8/2013 12:00:00 AM       ESCROW ADV    7110452443          163.6
  10/09/2013   10/8/2013 12:00:00 AM       PMT SUSPN     7110452443         -163.6
  10/09/2013   10/8/2013 12:00:00 AM       INV FEES      7110452443              21.4
  10/09/2013   10/8/2013 12:00:00 AM       ESCROW        7110452443          163.6
  10/09/2013   10/8/2013 12:00:00 AM       ESCROW        7110452443          528.9
  10/09/2013   10/8/2013 12:00:00 AM       PMT AMOUNT    7110452443          528.9
  10/09/2013   10/8/2013 12:00:00 AM       BK SUSPN      7110452443         -486.0
  10/09/2013   10/8/2013 12:00:00 AM       PRINCIPAL     7110452443          101.2
  10/09/2013   10/8/2013 12:00:00 AM       INTEREST      7110452443          384.9
  10/09/2013   10/8/2013 12:00:00 AM       ESCROW ADV    7110452443          528.9
  10/09/2013   10/8/2013 12:00:00 AM       BK SUSPN      7110452443          486.0
  10/09/2013   10/8/2013 12:00:00 AM       PMT AMOUNT    7110452443          486.0
  10/26/2013   10/25/2013 12:00:00 AM      ESCROW        7110452443           -60.4
  10/26/2013   10/25/2013 12:00:00 AM      ESCROW ADV    7110452443           -60.4
  10/26/2013   10/25/2013 12:00:00 AM      ESCROW        7110452443         -850.0
  10/26/2013   10/25/2013 12:00:00 AM      ESCROW ADV    7110452443         -850.0
  12/14/2013   12/13/2013 12:00:00 AM      INV FEES      7110452443              21.4
  12/14/2013   12/13/2013 12:00:00 AM      PRINCIPAL     7110452443          101.9
  12/14/2013   12/13/2013 12:00:00 AM      ESCROW ADV    7110452443              67.3
  12/14/2013   12/13/2013 12:00:00 AM      PMT SUSPN     7110452443          322.4
  12/14/2013   12/13/2013 12:00:00 AM      BK SUSPN      7110452443          486.0
  12/14/2013   12/13/2013 12:00:00 AM      BK SUSPN      7110452443         -486.0
  12/14/2013   12/13/2013 12:00:00 AM      ESCROW        7110452443              67.3
  12/14/2013   12/13/2013 12:00:00 AM      ESCROW        7110452443          163.6
  12/14/2013   12/13/2013 12:00:00 AM      ESCROW ADV    7110452443          163.6
  12/14/2013   12/13/2013 12:00:00 AM      PMT AMOUNT    7110452443          972.1
  12/14/2013   12/13/2013 12:00:00 AM      PMT AMOUNT    7110452443              67.3
  12/14/2013   12/13/2013 12:00:00 AM      INTEREST      7110452443          384.1
  03/12/2014   3/11/2014 12:00:00 AM       PMT AMOUNT    7110452443         1,066.3
  03/12/2014   3/11/2014 12:00:00 AM       BK SUSPN      7110452443          486.0
  03/12/2014   3/11/2014 12:00:00 AM       PMT SUSPN     7110452443         -196.9
  03/12/2014   3/11/2014 12:00:00 AM       ESCROW ADV    7110452443          163.6
  03/12/2014   3/11/2014 12:00:00 AM       ESCROW        7110452443          163.6
  03/12/2014   3/11/2014 12:00:00 AM       INTEREST      7110452443          383.4
  03/12/2014   3/11/2014 12:00:00 AM       PRINCIPAL     7110452443          102.7
  03/12/2014   3/11/2014 12:00:00 AM       BK SUSPN      7110452443          449.9
  03/12/2014   3/11/2014 12:00:00 AM       ESCROW ADV    7110452443          163.6
  03/12/2014   3/11/2014 12:00:00 AM       ESCROW        7110452443          163.6
  03/12/2014   3/11/2014 12:00:00 AM       INV FEES      7110452443              21.3
  03/12/2014   3/11/2014 12:00:00 AM       BK SUSPN      7110452443         -486.0
  04/09/2014   4/8/2014 12:00:00 AM        PRE SUSPN     7110452443         -242.1
  04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443           -58.8
  04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
  04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443         1,468.4
  04/10/2014   4/9/2014 12:00:00 AM        PMT SUSPN     7110452443          264.3
  04/10/2014   4/9/2014 12:00:00 AM        PRE SUSPN     7110452443          150.0
  04/10/2014   4/9/2014 12:00:00 AM        PRINCIPAL     7110452443          103.5



                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002379


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 6 of 31 PageID #: 3667

  04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443         -555.2
  04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443         -555.2
  04/10/2014   4/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          877.9
  04/10/2014   4/9/2014 12:00:00 AM        INTEREST      7110452443          382.6
  04/10/2014   4/9/2014 12:00:00 AM        LATE CHGS     7110452443          420.5
  04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443         1,468.4
  04/10/2014   4/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
  04/10/2014   4/9/2014 12:00:00 AM        ESCROW        7110452443           -58.8
  04/10/2014   4/9/2014 12:00:00 AM        PMT AMOUNT    7110452443         2,038.9
  04/10/2014   4/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
  04/10/2014   4/9/2014 12:00:00 AM        INV FEES      7110452443              21.3
  04/10/2014   4/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
  04/11/2014   4/10/2014 12:00:00 AM       PMT SUSPN     7110452443          242.1
  05/08/2014   5/7/2014 12:00:00 AM        ESCROW        7110452443         -982.0
  05/08/2014   5/7/2014 12:00:00 AM        MISC AMT      7110452443        -1,172.5
  05/08/2014   5/7/2014 12:00:00 AM        ESCROW ADV    7110452443         -982.0
  06/10/2014   6/9/2014 12:00:00 AM        INTEREST      7110452443          381.8
  06/10/2014   6/9/2014 12:00:00 AM        PMT SUSPN     7110452443         -255.1
  06/10/2014   6/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          972.1
  06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
  06/10/2014   6/9/2014 12:00:00 AM        OTHER ADV     7110452443         1,471.2
  06/10/2014   6/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
  06/10/2014   6/9/2014 12:00:00 AM        INV FEES      7110452443              21.2
  06/10/2014   6/9/2014 12:00:00 AM        INV FEES      7110452443              21.2
  06/10/2014   6/9/2014 12:00:00 AM        LATE CHGS     7110452443          528.6
  06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
  06/10/2014   6/9/2014 12:00:00 AM        PMT AMOUNT    7110452443         1,999.7
  06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
  06/10/2014   6/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
  06/10/2014   6/9/2014 12:00:00 AM        PRINCIPAL     7110452443          105.0
  06/10/2014   6/9/2014 12:00:00 AM        INTEREST      7110452443          381.0
  06/10/2014   6/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
  06/10/2014   6/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
  06/10/2014   6/9/2014 12:00:00 AM        PRINCIPAL     7110452443          104.2
  06/10/2014   6/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
  07/10/2014   7/9/2014 12:00:00 AM        OTHER ADV     7110452443          519.8
  07/10/2014   7/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
  07/10/2014   7/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          519.8
  07/10/2014   7/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          486.0
  07/10/2014   7/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
  07/10/2014   7/9/2014 12:00:00 AM        INTEREST      7110452443          380.2
  07/10/2014   7/9/2014 12:00:00 AM        PMT SUSPN     7110452443         -127.5
  07/10/2014   7/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
  07/10/2014   7/9/2014 12:00:00 AM        PRINCIPAL     7110452443          105.8
  07/10/2014   7/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
  07/10/2014   7/9/2014 12:00:00 AM        INV FEES      7110452443              21.2
  08/02/2014   8/1/2014 12:00:00 AM        MISC AMT      7110452443        -1,272.5
  08/23/2014   8/22/2014 12:00:00 AM       PMT SUSPN     7110452443          305.5
  08/23/2014   8/22/2014 12:00:00 AM       BK SUSPN      7110452443         -305.5
  09/09/2014   9/9/2014 12:00:00 AM        PMT AMOUNT    7110452443              68.8
  09/09/2014   9/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
  09/09/2014   9/9/2014 12:00:00 AM        ESCROW        7110452443          163.6
  09/09/2014   9/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
  09/09/2014   9/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9



                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002380


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 7 of 31 PageID #: 3668

  09/09/2014   9/9/2014 12:00:00 AM        ESCROW ADV    7110452443          163.6
  09/09/2014   9/9/2014 12:00:00 AM        PMT AMOUNT    7110452443          972.1
  09/09/2014   9/9/2014 12:00:00 AM        PMT SUSPN     7110452443         -255.1
  09/09/2014   9/9/2014 12:00:00 AM        BK SUSPN      7110452443          449.9
  09/09/2014   9/9/2014 12:00:00 AM        BK SUSPN      7110452443         -486.0
  09/09/2014   9/9/2014 12:00:00 AM        OTHER ADV     7110452443              68.8
  09/09/2014   9/9/2014 12:00:00 AM        PRINCIPAL     7110452443          106.6
  09/09/2014   9/9/2014 12:00:00 AM        INTEREST      7110452443          379.4
  09/09/2014   9/9/2014 12:00:00 AM        INV FEES      7110452443              21.1
  09/16/2014   9/15/2014 12:00:00 AM       POST SUSPN    7110452443         -242.1
  09/16/2014   9/15/2014 12:00:00 AM       PMT SUSPN     7110452443          242.1
  09/17/2014   9/16/2014 12:00:00 AM       PRE SUSPN     7110452443         -151.9
  09/17/2014   9/16/2014 12:00:00 AM       PMT SUSPN     7110452443          151.9
  09/18/2014   9/17/2014 12:00:00 AM       PMT SUSPN     7110452443          413.8
  09/18/2014   9/17/2014 12:00:00 AM       BK SUSPN      7110452443         -413.8
  09/27/2014   9/26/2014 12:00:00 AM       PMT SUSPN     7110452443         -151.9
  09/27/2014   9/26/2014 12:00:00 AM       PRE SUSPN     7110452443          151.9
  10/17/2014   10/16/2014 12:00:00 AM      BK SUSPN      7110452443          449.9
  10/17/2014   10/16/2014 12:00:00 AM      BK SUSPN      7110452443         -486.0
  10/17/2014   10/16/2014 12:00:00 AM      INV FEES      7110452443              21.1
  10/17/2014   10/16/2014 12:00:00 AM      PMT AMOUNT    7110452443          520.0
  10/17/2014   10/16/2014 12:00:00 AM      PMT SUSPN     7110452443         -741.1
  10/17/2014   10/16/2014 12:00:00 AM      PMT AMOUNT    7110452443          486.0
  10/17/2014   10/16/2014 12:00:00 AM      BK SUSPN      7110452443          449.9
  10/17/2014   10/16/2014 12:00:00 AM      INTEREST      7110452443          378.7
  10/17/2014   10/16/2014 12:00:00 AM      ESCROW        7110452443          163.6
  10/17/2014   10/16/2014 12:00:00 AM      PRINCIPAL     7110452443          107.4
  10/17/2014   10/16/2014 12:00:00 AM      ESCROW ADV    7110452443          163.6
  10/17/2014   10/16/2014 12:00:00 AM      ESCROW        7110452443          163.6
  10/17/2014   10/16/2014 12:00:00 AM      ESCROW ADV    7110452443          163.6
  10/17/2014   10/16/2014 12:00:00 AM      OTHER ADV     7110452443          520.0
  10/18/2014   10/17/2014 12:00:00 AM      MISC AMT      7110452443         -578.9
  10/23/2014   10/23/2014 12:00:00 AM      ESCROW ADV    7110452443          -58.8
  10/23/2014   10/23/2014 12:00:00 AM      ESCROW ADV    7110452443         -555.2
  10/23/2014   10/23/2014 12:00:00 AM      ESCROW        7110452443          -58.8
  10/23/2014   10/23/2014 12:00:00 AM      ESCROW        7110452443         -555.2
  10/29/2014   10/29/2014 12:00:00 AM      MISC AMT      7110452443         -121.0
  12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443          449.9
  12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443          449.9
  12/09/2014   12/9/2014 12:00:00 AM       INV FEES      7110452443              21.0
  12/09/2014   12/9/2014 12:00:00 AM       PRE SUSPN     7110452443          984.1
  12/09/2014   12/9/2014 12:00:00 AM       PMT SUSPN     7110452443          972.1
  12/09/2014   12/9/2014 12:00:00 AM       PRE SUSPN     7110452443         -972.1
  12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443         -486.0
  12/09/2014   12/9/2014 12:00:00 AM       ESCROW        7110452443          152.2
  12/09/2014   12/9/2014 12:00:00 AM       PRINCIPAL     7110452443          109.0
  12/09/2014   12/9/2014 12:00:00 AM       OTHER ADV     7110452443              52.2
  12/09/2014   12/9/2014 12:00:00 AM       INV FEES      7110452443              21.0
  12/09/2014   12/9/2014 12:00:00 AM       PRINCIPAL     7110452443          108.2
  12/09/2014   12/9/2014 12:00:00 AM       ESCROW        7110452443          163.6
  12/09/2014   12/9/2014 12:00:00 AM       PMT SUSPN     7110452443         -243.6
  12/09/2014   12/9/2014 12:00:00 AM       BK SUSPN      7110452443         -486.0
  12/09/2014   12/9/2014 12:00:00 AM       INTEREST      7110452443          377.0
  12/10/2014   12/9/2014 12:00:00 AM       PMT AMOUNT    7110452443          972.1



                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002381


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 8 of 31 PageID #: 3669

  12/10/2014   12/9/2014 12:00:00 AM       PMT AMOUNT    7110452443         1,036.3
  12/09/2014   12/9/2014 12:00:00 AM       INTEREST      7110452443          377.8
  12/09/2014   12/9/2014 12:00:00 AM       ESCROW ADV    7110452443          163.6
  12/09/2014   12/9/2014 12:00:00 AM       ESCROW ADV    7110452443          152.2
  12/16/2014   12/15/2014 12:00:00 AM      MISC AMT      7110452443         -721.8
  01/14/2015   1/13/2015 12:00:00 AM       INTEREST      7110452443          376.2
  01/14/2015   1/13/2015 12:00:00 AM       ESCROW        7110452443          163.6
  01/14/2015   1/13/2015 12:00:00 AM       INV FEES      7110452443              20.9
  01/14/2015   1/13/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
  01/14/2015   1/13/2015 12:00:00 AM       ESCROW        7110452443          163.6
  01/14/2015   1/13/2015 12:00:00 AM       PRE SUSPN     7110452443         1,469.9
  01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
  01/14/2015   1/13/2015 12:00:00 AM       PMT AMOUNT    7110452443         1,469.9
  01/14/2015   1/13/2015 12:00:00 AM       PMT SUSPN     7110452443         -741.1
  01/14/2015   1/13/2015 12:00:00 AM       PRINCIPAL     7110452443          110.6
  01/14/2015   1/13/2015 12:00:00 AM       PRE SUSPN     7110452443        -1,458.1
  01/14/2015   1/13/2015 12:00:00 AM       INTEREST      7110452443          375.4
  01/14/2015   1/13/2015 12:00:00 AM       INV FEES      7110452443              20.9
  01/14/2015   1/13/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
  01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
  01/14/2015   1/13/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
  01/14/2015   1/13/2015 12:00:00 AM       PRINCIPAL     7110452443          109.8
  01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
  01/14/2015   1/13/2015 12:00:00 AM       PMT SUSPN     7110452443         1,458.1
  01/14/2015   1/13/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
  02/19/2015   2/18/2015 12:00:00 AM       MISC AMT      7110452443         -944.8
  02/24/2015   2/24/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
  02/24/2015   2/24/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
  02/24/2015   2/24/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
  02/24/2015   2/24/2015 12:00:00 AM       PRE SUSPN     7110452443          517.3
  02/24/2015   2/24/2015 12:00:00 AM       PMT AMOUNT    7110452443          517.3
  02/24/2015   2/24/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
  03/09/2015   3/9/2015 12:00:00 AM        PMT AMOUNT    7110452443          516.9
  03/09/2015   3/9/2015 12:00:00 AM        INTEREST      7110452443          374.6
  03/09/2015   3/9/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
  03/09/2015   3/9/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
  03/09/2015   3/9/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
  03/09/2015   3/9/2015 12:00:00 AM        PRE SUSPN     7110452443          516.9
  03/09/2015   3/9/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
  03/09/2015   3/9/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
  03/09/2015   3/9/2015 12:00:00 AM        PRINCIPAL     7110452443          111.5
  03/09/2015   3/9/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
  03/09/2015   3/9/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
  03/09/2015   3/9/2015 12:00:00 AM        INV FEES      7110452443              20.8
  04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443         1,178.9
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        PRE SUSPN     7110452443          516.5
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
  04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          113.1
  04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.1



                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002382


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 9 of 31 PageID #: 3670

  04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.7
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
  04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.7
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.6
  04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          361.5
  04/09/2015   4/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
  04/09/2015   4/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          516.5
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          372.0
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
  04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          371.2
  04/09/2015   4/8/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
  04/09/2015   4/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
  04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          124.5
  04/09/2015   4/8/2015 12:00:00 AM        PMT SUSPN     7110452443        -3,147.2
  04/09/2015   4/8/2015 12:00:00 AM        INV FEES      7110452443              20.8
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
  04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          114.0
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
  04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          114.9
  04/09/2015   4/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
  04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          373.7
  04/09/2015   4/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
  04/09/2015   4/8/2015 12:00:00 AM        INTEREST      7110452443          372.9
  04/09/2015   4/8/2015 12:00:00 AM        PRINCIPAL     7110452443          112.3
  04/14/2015   4/13/2015 12:00:00 AM       MISC AMT      7110452443         -900.3
  04/23/2015   4/22/2015 12:00:00 AM       ESCROW        7110452443           -57.3
  04/23/2015   4/22/2015 12:00:00 AM       ESCROW        7110452443         -589.6
  04/23/2015   4/22/2015 12:00:00 AM       ESCROW ADV    7110452443         -589.6
  04/23/2015   4/22/2015 12:00:00 AM       ESCROW ADV    7110452443           -57.3
  05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
  05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
  05/12/2015   5/11/2015 12:00:00 AM       INV FEES      7110452443              20.0
  05/12/2015   5/11/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
  05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
  05/12/2015   5/11/2015 12:00:00 AM       INV FEES      7110452443              20.1
  05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
  05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
  05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
  05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443          516.1
  05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
  05/12/2015   5/11/2015 12:00:00 AM       INTEREST      7110452443          360.6
  05/12/2015   5/11/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
  05/12/2015   5/11/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
  05/12/2015   5/11/2015 12:00:00 AM       INTEREST      7110452443          359.6
  05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
  05/12/2015   5/11/2015 12:00:00 AM       PMT AMOUNT    7110452443          516.1
  05/12/2015   5/11/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0



                                      CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002383


                                                                                        Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 10 of 31 PageID #:
                                    3671
05/12/2015   5/11/2015 12:00:00 AM       PRINCIPAL     7110452443          125.5
05/12/2015   5/11/2015 12:00:00 AM       PRINCIPAL     7110452443          126.4
05/21/2015   5/20/2015 12:00:00 AM       MISC AMT      7110452443              -7.7
06/09/2015   6/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          489.3
06/09/2015   6/8/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
06/09/2015   6/8/2015 12:00:00 AM        PRINCIPAL     7110452443          127.4
06/09/2015   6/8/2015 12:00:00 AM        PRINCIPAL     7110452443          128.3
06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443          489.3
06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
06/09/2015   6/8/2015 12:00:00 AM        INTEREST      7110452443          358.7
06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
06/09/2015   6/8/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
06/09/2015   6/8/2015 12:00:00 AM        INV FEES      7110452443              19.9
06/09/2015   6/8/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
06/09/2015   6/8/2015 12:00:00 AM        INTEREST      7110452443          357.7
06/09/2015   6/8/2015 12:00:00 AM        INV FEES      7110452443              20.0
06/09/2015   6/8/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443          125.5
07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443              20.0
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
07/07/2015   7/6/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443          126.4
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        ESCROW        7110452443          163.6
07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -20.0
07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -125.5
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -358.7
07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -359.6
07/07/2015   7/6/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
07/07/2015   7/6/2015 12:00:00 AM        ESCROW        7110452443          163.6
07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -128.3
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -516.1
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443          360.6
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -126.4
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002384


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 11 of 31 PageID #:
                                    3672
07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -20.0
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -489.3
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443              20.1
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          489.3
07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -19.9
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443          516.1
07/07/2015   7/6/2015 12:00:00 AM        PRE SUSPN     7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -741.1
07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -360.6
07/07/2015   7/6/2015 12:00:00 AM        PRINCIPAL     7110452443         -127.4
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
07/07/2015   7/6/2015 12:00:00 AM        INV FEES      7110452443          -20.1
07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443          359.6
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        INTEREST      7110452443         -357.7
07/07/2015   7/6/2015 12:00:00 AM        BK SUSPN      7110452443          486.0
07/07/2015   7/6/2015 12:00:00 AM        PMT SUSPN     7110452443         -486.0
07/08/2015   7/7/2015 12:00:00 AM        ESCROW ADV    7110452443         -695.0
07/08/2015   7/7/2015 12:00:00 AM        ESCROW        7110452443         -695.0
07/09/2015   7/8/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
07/09/2015   7/8/2015 12:00:00 AM        ESCROW        7110452443          163.6
07/09/2015   7/8/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
07/09/2015   7/8/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
07/09/2015   7/8/2015 12:00:00 AM        INV FEES      7110452443              20.0
07/09/2015   7/8/2015 12:00:00 AM        PMT SUSPN     7110452443         -613.6
07/09/2015   7/8/2015 12:00:00 AM        PRINCIPAL     7110452443          127.4
07/09/2015   7/8/2015 12:00:00 AM        INTEREST      7110452443          358.7
07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0
07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
07/11/2015   7/10/2015 12:00:00 AM       INTEREST      7110452443          356.8
07/11/2015   7/10/2015 12:00:00 AM       PRINCIPAL     7110452443          128.3
07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
07/11/2015   7/10/2015 12:00:00 AM       PRINCIPAL     7110452443          129.3
07/11/2015   7/10/2015 12:00:00 AM       INTEREST      7110452443          357.7
07/11/2015   7/10/2015 12:00:00 AM       INV FEES      7110452443              19.9
07/11/2015   7/10/2015 12:00:00 AM       INV FEES      7110452443              19.8
07/11/2015   7/10/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
07/11/2015   7/10/2015 12:00:00 AM       PMT AMOUNT    7110452443          410.0
07/11/2015   7/10/2015 12:00:00 AM       PRE SUSPN     7110452443          410.0
07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
07/11/2015   7/10/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
07/11/2015   7/10/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002385


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 12 of 31 PageID #:
                                    3673
07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
07/23/2015   7/22/2015 12:00:00 AM       INTEREST      7110452443          357.7
07/23/2015   7/22/2015 12:00:00 AM       INV FEES      7110452443          -19.8
07/23/2015   7/22/2015 12:00:00 AM       INTEREST      7110452443         -356.8
07/23/2015   7/22/2015 12:00:00 AM       INV FEES      7110452443          -19.9
07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
07/23/2015   7/22/2015 12:00:00 AM       INV FEES      7110452443              19.9
07/23/2015   7/22/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
07/23/2015   7/22/2015 12:00:00 AM       ESCROW        7110452443          163.6
07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -486.0
07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       PRINCIPAL     7110452443         -129.3
07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443         -486.0
07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       PRINCIPAL     7110452443         -128.3
07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443         -410.0
07/23/2015   7/22/2015 12:00:00 AM       PRINCIPAL     7110452443          128.3
07/23/2015   7/22/2015 12:00:00 AM       PMT SUSPN     7110452443         -127.5
07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443          486.0
07/23/2015   7/22/2015 12:00:00 AM       PRE SUSPN     7110452443          410.0
07/23/2015   7/22/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
07/23/2015   7/22/2015 12:00:00 AM       INTEREST      7110452443         -357.7
08/08/2015   8/7/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
08/08/2015   8/7/2015 12:00:00 AM        PMT SUSPN     7110452443          486.0
09/10/2015   9/9/2015 12:00:00 AM        INTEREST      7110452443          356.8
09/10/2015   9/9/2015 12:00:00 AM        ESCROW        7110452443          163.6
09/10/2015   9/9/2015 12:00:00 AM        ESCROW ADV    7110452443          163.6
09/10/2015   9/9/2015 12:00:00 AM        BK SUSPN      7110452443          449.9
09/10/2015   9/9/2015 12:00:00 AM        INV FEES      7110452443              19.8
09/10/2015   9/9/2015 12:00:00 AM        PMT AMOUNT    7110452443          486.0
09/10/2015   9/9/2015 12:00:00 AM        BK SUSPN      7110452443         -486.0
09/10/2015   9/9/2015 12:00:00 AM        PRINCIPAL     7110452443          129.3
09/10/2015   9/9/2015 12:00:00 AM        PMT SUSPN     7110452443         -127.5
10/09/2015   10/8/2015 12:00:00 AM       PRINCIPAL     7110452443          130.2
10/09/2015   10/8/2015 12:00:00 AM       ESCROW ADV    7110452443          163.6
10/09/2015   10/8/2015 12:00:00 AM       BK SUSPN      7110452443          449.9
10/09/2015   10/8/2015 12:00:00 AM       ESCROW        7110452443          163.6
10/09/2015   10/8/2015 12:00:00 AM       INTEREST      7110452443          355.8
10/09/2015   10/8/2015 12:00:00 AM       BK SUSPN      7110452443         -486.0
10/09/2015   10/8/2015 12:00:00 AM       INV FEES      7110452443              19.8
10/09/2015   10/8/2015 12:00:00 AM       PMT SUSPN     7110452443         -127.5
10/09/2015   10/8/2015 12:00:00 AM       PMT AMOUNT    7110452443          486.0
10/22/2015   10/21/2015 12:00:00 AM      ESCROW ADV    7110452443          -57.3
10/22/2015   10/21/2015 12:00:00 AM      ESCROW        7110452443         -589.6
10/22/2015   10/21/2015 12:00:00 AM      ESCROW        7110452443          -57.3
10/22/2015   10/21/2015 12:00:00 AM      ESCROW ADV    7110452443         -589.6



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002386


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 13 of 31 PageID #:
                                    3674
11/07/2015   11/6/2015 12:00:00 AM       MISC AMT      7110452443          -25.0
11/12/2015   11/11/2015 12:00:00 AM      PMT AMOUNT    7110452443          486.0
11/12/2015   11/11/2015 12:00:00 AM      ESCROW ADV    7110452443              97.5
11/12/2015   11/11/2015 12:00:00 AM      BK SUSPN      7110452443          449.9
11/12/2015   11/11/2015 12:00:00 AM      INV FEES      7110452443              19.7
11/12/2015   11/11/2015 12:00:00 AM      PRINCIPAL     7110452443              95.1
11/12/2015   11/11/2015 12:00:00 AM      PMT SUSPN     7110452443          -61.4
11/12/2015   11/11/2015 12:00:00 AM      BK SUSPN      7110452443         -449.9
11/12/2015   11/11/2015 12:00:00 AM      INTEREST      7110452443          354.8
11/12/2015   11/11/2015 12:00:00 AM      ESCROW        7110452443              97.5
11/24/2015   11/23/2015 12:00:00 AM      MIR SUSPN     7110452443               2.8
11/24/2015   11/23/2015 12:00:00 AM      PMT AMOUNT    7110452443               2.8
11/25/2015   11/24/2015 12:00:00 AM      MISC AMT      7110452443         -110.0
12/12/2015   12/11/2015 12:00:00 AM      PMT SUSPN     7110452443         -486.0
12/12/2015   12/11/2015 12:00:00 AM      BK SUSPN      7110452443          486.0
12/12/2015   12/11/2015 12:00:00 AM      BK SUSPN      7110452443         -449.9
12/12/2015   12/11/2015 12:00:00 AM      INTEREST      7110452443          354.1
12/12/2015   12/11/2015 12:00:00 AM      INV FEES      7110452443              19.7
12/12/2015   12/11/2015 12:00:00 AM      PMT AMOUNT    7110452443          486.0
12/12/2015   12/11/2015 12:00:00 AM      PMT SUSPN     7110452443          486.0
12/12/2015   12/11/2015 12:00:00 AM      PRE SUSPN     7110452443         -486.0
12/12/2015   12/11/2015 12:00:00 AM      PRE SUSPN     7110452443          486.0
12/12/2015   12/11/2015 12:00:00 AM      PRINCIPAL     7110452443              95.8
01/15/2016   1/14/2016 12:00:00 AM       INTEREST      7110452443          353.4
01/15/2016   1/14/2016 12:00:00 AM       PMT SUSPN     7110452443          -47.0
01/15/2016   1/14/2016 12:00:00 AM       PRINCIPAL     7110452443              96.6
01/15/2016   1/14/2016 12:00:00 AM       INV FEES      7110452443              19.7
01/15/2016   1/14/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
01/15/2016   1/14/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
01/15/2016   1/14/2016 12:00:00 AM       BK SUSPN      7110452443          435.5
01/15/2016   1/14/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
01/15/2016   1/14/2016 12:00:00 AM       ESCROW        7110452443              97.5
02/09/2016   2/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
02/09/2016   2/8/2016 12:00:00 AM        BK SUSPN      7110452443          435.5
02/09/2016   2/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
02/09/2016   2/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
02/09/2016   2/8/2016 12:00:00 AM        PMT SUSPN     7110452443          -47.0
02/09/2016   2/8/2016 12:00:00 AM        PMT AMOUNT    7110452443          486.0
02/09/2016   2/8/2016 12:00:00 AM        INV FEES      7110452443              19.6
02/09/2016   2/8/2016 12:00:00 AM        PRINCIPAL     7110452443              97.3
02/09/2016   2/8/2016 12:00:00 AM        INTEREST      7110452443          352.7
03/12/2016   3/11/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
03/12/2016   3/11/2016 12:00:00 AM       PRE SUSPN     7110452443          486.0
03/12/2016   3/11/2016 12:00:00 AM       PMT SUSPN     7110452443          486.0
03/12/2016   3/11/2016 12:00:00 AM       PRE SUSPN     7110452443         -486.0
03/12/2016   3/11/2016 12:00:00 AM       BK SUSPN      7110452443          486.0
03/12/2016   3/11/2016 12:00:00 AM       PMT SUSPN     7110452443         -486.0
03/12/2016   3/11/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
03/12/2016   3/11/2016 12:00:00 AM       INV FEES      7110452443              19.6
03/12/2016   3/11/2016 12:00:00 AM       PRINCIPAL     7110452443              98.0
03/12/2016   3/11/2016 12:00:00 AM       INTEREST      7110452443          351.9
04/13/2016   4/12/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
04/13/2016   4/12/2016 12:00:00 AM       PMT SUSPN     7110452443          486.0
04/14/2016   4/13/2016 12:00:00 AM       ESCROW        7110452443         -592.0



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002387


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 14 of 31 PageID #:
                                    3675
04/14/2016   4/13/2016 12:00:00 AM       ESCROW        7110452443          -56.4
04/14/2016   4/13/2016 12:00:00 AM       ESCROW ADV    7110452443          -56.4
04/14/2016   4/13/2016 12:00:00 AM       ESCROW ADV    7110452443         -592.0
05/11/2016   5/10/2016 12:00:00 AM       INV FEES      7110452443              19.5
05/11/2016   5/10/2016 12:00:00 AM       ESCROW        7110452443              59.4
05/11/2016   5/10/2016 12:00:00 AM       ESCROW ADV    7110452443              59.4
05/11/2016   5/10/2016 12:00:00 AM       ESCROW        7110452443              97.5
05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
05/11/2016   5/10/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
05/11/2016   5/10/2016 12:00:00 AM       INTEREST      7110452443          350.5
05/11/2016   5/10/2016 12:00:00 AM       PMT AMOUNT    7110452443          486.0
05/11/2016   5/10/2016 12:00:00 AM       INV FEES      7110452443              19.5
05/11/2016   5/10/2016 12:00:00 AM       PMT SUSPN     7110452443         -547.5
05/11/2016   5/10/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
05/11/2016   5/10/2016 12:00:00 AM       PRINCIPAL     7110452443              98.7
05/11/2016   5/10/2016 12:00:00 AM       INTEREST      7110452443          351.2
05/11/2016   5/10/2016 12:00:00 AM       PMT SUSPN     7110452443          -23.3
05/11/2016   5/10/2016 12:00:00 AM       PRINCIPAL     7110452443              99.5
05/13/2016   5/12/2016 12:00:00 AM       INTEREST      7110452443          349.7
05/13/2016   5/12/2016 12:00:00 AM       INV FEES      7110452443              19.5
05/13/2016   5/12/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
05/13/2016   5/12/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
05/13/2016   5/12/2016 12:00:00 AM       PMT SUSPN     7110452443              26.5
05/13/2016   5/12/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
05/13/2016   5/12/2016 12:00:00 AM       PMT AMOUNT    7110452443          574.0
05/13/2016   5/12/2016 12:00:00 AM       ESCROW        7110452443              97.5
05/13/2016   5/12/2016 12:00:00 AM       PRINCIPAL     7110452443          100.2
06/07/2016   6/6/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
06/07/2016   6/6/2016 12:00:00 AM        PMT SUSPN     7110452443              52.5
06/07/2016   6/6/2016 12:00:00 AM        ESCROW        7110452443              97.5
06/07/2016   6/6/2016 12:00:00 AM        PRINCIPAL     7110452443          101.0
06/07/2016   6/6/2016 12:00:00 AM        INV FEES      7110452443              19.4
06/07/2016   6/6/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
06/07/2016   6/6/2016 12:00:00 AM        INTEREST      7110452443          349.0
06/07/2016   6/6/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
06/07/2016   6/6/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
06/18/2016   6/17/2016 12:00:00 AM       MISC AMT      7110452443          -50.0
06/24/2016   6/23/2016 12:00:00 AM       MISC AMT      7110452443         -110.0
07/09/2016   7/8/2016 12:00:00 AM        FB SUSPN      7110452443         -600.0
07/09/2016   7/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
07/09/2016   7/8/2016 12:00:00 AM        PMT SUSPN     7110452443         -547.5
07/09/2016   7/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
07/09/2016   7/8/2016 12:00:00 AM        PRINCIPAL     7110452443          101.7
07/09/2016   7/8/2016 12:00:00 AM        INV FEES      7110452443              19.4
07/09/2016   7/8/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
07/09/2016   7/8/2016 12:00:00 AM        FB SUSPN      7110452443          600.0
07/09/2016   7/8/2016 12:00:00 AM        PMT SUSPN     7110452443          600.0
07/09/2016   7/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
07/09/2016   7/8/2016 12:00:00 AM        INTEREST      7110452443          348.2
07/09/2016   7/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
07/13/2016   7/12/2016 12:00:00 AM       ESCROW ADV    7110452443         -695.0
07/13/2016   7/12/2016 12:00:00 AM       ESCROW        7110452443         -695.0



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002388


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 15 of 31 PageID #:
                                    3676
07/16/2016   7/15/2016 12:00:00 AM       MISC AMT      7110452443           -10.0
07/19/2016   7/18/2016 12:00:00 AM       PMT SUSPN     7110452443         -600.0
07/19/2016   7/18/2016 12:00:00 AM       INV FEES      7110452443              19.4
07/19/2016   7/18/2016 12:00:00 AM       FB SUSPN      7110452443         -600.0
07/19/2016   7/18/2016 12:00:00 AM       PRINCIPAL     7110452443          101.7
07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
07/19/2016   7/18/2016 12:00:00 AM       INV FEES      7110452443           -19.4
07/19/2016   7/18/2016 12:00:00 AM       ESCROW ADV    7110452443           -97.5
07/19/2016   7/18/2016 12:00:00 AM       PRINCIPAL     7110452443         -101.7
07/19/2016   7/18/2016 12:00:00 AM       ESCROW        7110452443           -97.5
07/19/2016   7/18/2016 12:00:00 AM       PMT SUSPN     7110452443          547.5
07/19/2016   7/18/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
07/19/2016   7/18/2016 12:00:00 AM       INTEREST      7110452443          348.2
07/19/2016   7/18/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
07/19/2016   7/18/2016 12:00:00 AM       FB SUSPN      7110452443          600.0
07/19/2016   7/18/2016 12:00:00 AM       ESCROW        7110452443              97.5
07/19/2016   7/18/2016 12:00:00 AM       PMT SUSPN     7110452443              52.5
07/19/2016   7/18/2016 12:00:00 AM       INTEREST      7110452443         -348.2
07/28/2016   7/27/2016 12:00:00 AM       Misc Amt      7110452443              50.0
07/30/2016   7/29/2016 12:00:00 AM       Misc Amt      7110452443          110.0
08/02/2016   8/1/2016 12:00:00 AM        ESCROW ADV    7110452443         1,438.8
08/02/2016   8/1/2016 12:00:00 AM        ESCROW        7110452443         1,438.8
08/05/2016   8/4/2016 12:00:00 AM        PMT SUSPN     7110452443         -131.6
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443         -654.6
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              74.3
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              74.8
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.9
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        OTHER ADV     7110452443         -150.0
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          377.3
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              72.1
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          377.9
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              72.6
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.0
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              73.2
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          376.2
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              71.0
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              70.5
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002389


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 16 of 31 PageID #:
                                    3677
08/05/2016   8/4/2016 12:00:00 AM        PRE SUSPN     7110452443         -106.5
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              70.0
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          379.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          380.0
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.8
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              71.5
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.1
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          378.9
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.0
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          378.4
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443        -4,343.4
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443         -654.6
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -437.8
08/05/2016   8/4/2016 12:00:00 AM        OTHER ADV     7110452443         -198.4
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.9
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              20.9
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          375.7
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          375.1
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              75.4
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          374.6
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        ESCROW        7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        INV FEES      7110452443              21.0
08/05/2016   8/4/2016 12:00:00 AM        INTEREST      7110452443          376.8
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
08/05/2016   8/4/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
08/05/2016   8/4/2016 12:00:00 AM        BK SUSPN      7110452443          449.9



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002390


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 17 of 31 PageID #:
                                    3678
08/05/2016   8/4/2016 12:00:00 AM        PRINCIPAL     7110452443              73.7
08/06/2016   8/5/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
08/09/2016   8/8/2016 12:00:00 AM        PMT SUSPN     7110452443          600.0
08/11/2016   8/10/2016 12:00:00 AM       ESCROW        7110452443              97.5
08/11/2016   8/10/2016 12:00:00 AM       PMT SUSPN     7110452443         -547.5
08/11/2016   8/10/2016 12:00:00 AM       PRINCIPAL     7110452443              75.9
08/11/2016   8/10/2016 12:00:00 AM       INTEREST      7110452443          374.0
08/11/2016   8/10/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
08/11/2016   8/10/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
08/11/2016   8/10/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
08/11/2016   8/10/2016 12:00:00 AM       INV FEES      7110452443              20.8
08/16/2016   8/15/2016 12:00:00 AM       MISC AMT      7110452443          -13.3
08/30/2016   8/29/2016 12:00:00 AM       Misc Amt      7110452443              10.0
08/31/2016   8/30/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5
08/31/2016   8/30/2016 12:00:00 AM       PRINCIPAL     7110452443              76.5
08/31/2016   8/30/2016 12:00:00 AM       INV FEES      7110452443              20.8
08/31/2016   8/30/2016 12:00:00 AM       INTEREST      7110452443          373.4
08/31/2016   8/30/2016 12:00:00 AM       OTHER ADV     7110452443          198.4
08/31/2016   8/30/2016 12:00:00 AM       ESCROW        7110452443              97.5
08/31/2016   8/30/2016 12:00:00 AM       PMT SUSPN     7110452443          107.1
08/31/2016   8/30/2016 12:00:00 AM       BK SUSPN      7110452443          449.9
08/31/2016   8/30/2016 12:00:00 AM       BK SUSPN      7110452443         -449.9
08/31/2016   8/30/2016 12:00:00 AM       OTHER ADV     7110452443          150.0
09/03/2016   9/2/2016 12:00:00 AM        PMT AMOUNT    7110452443          600.0
09/08/2016   9/7/2016 12:00:00 AM        PMT SUSPN     7110452443          600.0
09/09/2016   9/8/2016 12:00:00 AM        PRINCIPAL     7110452443          -76.5
09/09/2016   9/8/2016 12:00:00 AM        INTEREST      7110452443         -373.4
09/09/2016   9/8/2016 12:00:00 AM        INV FEES      7110452443          -20.8
09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
09/09/2016   9/8/2016 12:00:00 AM        ESCROW ADV    7110452443          -97.5
09/09/2016   9/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
09/09/2016   9/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
09/09/2016   9/8/2016 12:00:00 AM        PRINCIPAL     7110452443              76.5
09/09/2016   9/8/2016 12:00:00 AM        INV FEES      7110452443              20.7
09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443         -449.9
09/09/2016   9/8/2016 12:00:00 AM        INTEREST      7110452443          372.9
09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443         -107.1
09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443         -600.0
09/09/2016   9/8/2016 12:00:00 AM        ESCROW        7110452443          -97.5
09/09/2016   9/8/2016 12:00:00 AM        INTEREST      7110452443          373.4
09/09/2016   9/8/2016 12:00:00 AM        INV FEES      7110452443              20.8
09/09/2016   9/8/2016 12:00:00 AM        ESCROW        7110452443              97.5
09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443              52.5
09/09/2016   9/8/2016 12:00:00 AM        PMT SUSPN     7110452443          107.1
09/09/2016   9/8/2016 12:00:00 AM        BK SUSPN      7110452443          449.9
09/09/2016   9/8/2016 12:00:00 AM        ESCROW ADV    7110452443              97.5
09/09/2016   9/8/2016 12:00:00 AM        PRINCIPAL     7110452443              77.1
09/30/2016   9/29/2016 12:00:00 AM       Misc Amt      7110452443              13.3
10/08/2016   10/7/2016 12:00:00 AM       INTEREST      7110452443          372.3
10/08/2016   10/7/2016 12:00:00 AM       INV FEES      7110452443              20.7
10/08/2016   10/7/2016 12:00:00 AM       ESCROW ADV    7110452443              97.5



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002391


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 18 of 31 PageID #:
                                    3679
10/08/2016   10/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
10/08/2016   10/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
10/08/2016   10/7/2016 12:00:00 AM    PRINCIPAL     7110452443              63.2
10/08/2016   10/7/2016 12:00:00 AM    ESCROW        7110452443              97.5
10/08/2016   10/7/2016 12:00:00 AM    PMT SUSPN     7110452443              67.0
10/08/2016   10/7/2016 12:00:00 AM    PMT AMOUNT    7110452443          600.0
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          370.8
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              66.1
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              65.6
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443              97.5
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              65.2
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.6
10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          157.6
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              66.6
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.6
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          367.9
10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              67.1
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          210.8
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          371.8
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          369.4
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          369.9
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          371.3
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
10/12/2016   10/11/2016 12:00:00 AM   PMT SUSPN     7110452443         -279.1
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          368.9
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.6
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          368.4
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.5
10/12/2016   10/11/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3



                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002392


                                                                                   Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 19 of 31 PageID #:
                                    3680
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              67.6
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   INTEREST      7110452443          370.4
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              64.2
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.7
10/12/2016   10/11/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              64.7
10/12/2016   10/11/2016 12:00:00 AM   PRINCIPAL     7110452443              63.7
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/12/2016   10/11/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/12/2016   10/11/2016 12:00:00 AM   INV FEES      7110452443              20.7
10/13/2016   10/12/2016 12:00:00 AM   PRE SUSPN     7110452443          -85.8
10/13/2016   10/12/2016 12:00:00 AM   PRINCIPAL     7110452443              68.1
10/13/2016   10/12/2016 12:00:00 AM   PMT SUSPN     7110452443              85.8
10/13/2016   10/12/2016 12:00:00 AM   ESCROW        7110452443          221.3
10/13/2016   10/12/2016 12:00:00 AM   PMT SUSPN     7110452443              -1.8
10/13/2016   10/12/2016 12:00:00 AM   INTEREST      7110452443          367.4
10/13/2016   10/12/2016 12:00:00 AM   BK SUSPN      7110452443          435.5
10/13/2016   10/12/2016 12:00:00 AM   BK SUSPN      7110452443         -435.5
10/13/2016   10/12/2016 12:00:00 AM   INV FEES      7110452443              20.4
10/18/2016   10/17/2016 12:00:00 AM   ESCROW        7110452443          -56.4
10/18/2016   10/17/2016 12:00:00 AM   ESCROW        7110452443         -592.0
10/28/2016   10/27/2016 12:00:00 AM   PMT SUSPN     7110452443          -84.0
10/28/2016   10/27/2016 12:00:00 AM   PRINCIPAL     7110452443              84.0
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -63.2
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          -52.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -374.6
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443         -107.1
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -21.0
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          279.1
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -375.1
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.9
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -372.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          547.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -367.9
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -371.3
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -66.1
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -373.4
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          -67.0
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -72.1



                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002393


                                                                                   Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 20 of 31 PageID #:
                                    3681
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -378.4
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -70.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.1
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    PRE SUSPN     7110452443          106.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          654.6
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          437.8
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443         4,343.4
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443           -85.8
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -67.1
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -368.9
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -369.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -369.4
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -68.1
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -67.6
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -64.2
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -371.8
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -372.3
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.7
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -370.4
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.6
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -378.9
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -375.7
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.1
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -376.8
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.0
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          654.6
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9



                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER            Ocwen002394


                                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 21 of 31 PageID #:
                                    3682
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443          131.6
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -19.4
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -210.8
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -374.0
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -21.1
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443         -600.0
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -348.2
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.6
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443              84.0
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.7
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -64.7
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -367.4
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -152.4
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443               1.8
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -65.2
11/08/2016   11/7/2016 12:00:00 AM    PRE SUSPN     7110452443              85.8
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -368.4
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -65.6
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443          -84.0
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443          -20.4
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443         -101.7
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443          -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443          -97.5



                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002395


                                                                                   Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 22 of 31 PageID #:
                                    3683
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443         1,502.4
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    INV SUSPN     7110452443         8,053.6
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -73.7
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -377.3
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -75.4
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -379.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -75.9
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.8
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -70.0
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.0
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.8
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -210.8
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -377.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -71.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -71.0
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -21.1
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -435.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -376.2
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -380.0
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -73.2
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443         -221.3
11/08/2016   11/7/2016 12:00:00 AM    PMT SUSPN     7110452443           -52.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -63.7
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.7
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.8
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.6
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    INTEREST      7110452443         -370.8
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          435.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -74.8
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -76.5
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.5
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -77.1
11/08/2016   11/7/2016 12:00:00 AM    INV FEES      7110452443           -20.7
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -66.6
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9



                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER            Ocwen002396


                                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 23 of 31 PageID #:
                                    3684
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443          449.9
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -72.6
11/08/2016   11/7/2016 12:00:00 AM    PRINCIPAL     7110452443           -74.3
11/08/2016   11/7/2016 12:00:00 AM    ESCROW ADV    7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    BK SUSPN      7110452443         -449.9
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/08/2016   11/7/2016 12:00:00 AM    ESCROW        7110452443           -97.5
11/09/2016   11/8/2016 12:00:00 AM    PMT SUSPN     7110452443          437.8
11/09/2016   11/8/2016 12:00:00 AM    PRE SUSPN     7110452443         -192.3
11/09/2016   11/8/2016 12:00:00 AM    BK SUSPN      7110452443         -437.8
11/09/2016   11/8/2016 12:00:00 AM    PMT SUSPN     7110452443          192.3
11/12/2016   11/11/2016 12:00:00 AM   OTHER ADV     7110452443              -6.5
11/16/2016   11/15/2016 12:00:00 AM   PMT SUSPN     7110452443         8,053.6
11/16/2016   11/15/2016 12:00:00 AM   INV SUSPN     7110452443        -8,053.6
11/17/2016   11/16/2016 12:00:00 AM   PMT SUSPN     7110452443          600.0
11/17/2016   11/16/2016 12:00:00 AM   PMT AMOUNT    7110452443          600.0
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          101.7
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          348.2
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          108.0
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          108.8
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          341.1
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          109.6
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.9
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          344.3
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.8
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.2
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.0
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          110.4
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          339.5
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.9
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.1
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          111.3
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.1
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          341.9
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          100.9
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          100.1
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          335.4
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.7
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3



                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002397


                                                                                   Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 24 of 31 PageID #:
                                    3685
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443          221.3
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          333.9
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.6
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          104.8
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          347.4
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          105.6
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          106.4
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          343.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          345.9
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          345.1
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.2
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          337.8
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          346.7
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          104.0
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          107.2
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          342.8
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          112.9
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          112.1
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.0
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          340.3
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          334.7
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443          221.3
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          338.7
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          336.2
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.8
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443          221.3
12/13/2016   12/12/2016 12:00:00 AM   INTEREST      7110452443          337.0
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.7
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443              99.4
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          101.6
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.6
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              18.7
12/13/2016   12/12/2016 12:00:00 AM   ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM   PRINCIPAL     7110452443          103.3
12/13/2016   12/12/2016 12:00:00 AM   INV FEES      7110452443              19.3
12/13/2016   12/12/2016 12:00:00 AM   ESCROW ADV    7110452443              97.5



                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002398


                                                                                   Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 25 of 31 PageID #:
                                    3686
12/13/2016   12/12/2016 12:00:00 AM      INV FEES      7110452443              19.2
12/13/2016   12/12/2016 12:00:00 AM      PMT SUSPN     7110452443       -10,591.8
12/13/2016   12/12/2016 12:00:00 AM      ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM      ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM      PRINCIPAL     7110452443          102.5
12/13/2016   12/12/2016 12:00:00 AM      INV FEES      7110452443              19.3
12/13/2016   12/12/2016 12:00:00 AM      ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM      ESCROW ADV    7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM      ESCROW        7110452443              97.5
12/13/2016   12/12/2016 12:00:00 AM      INV FEES      7110452443              19.4
12/15/2016   12/14/2016 12:00:00 AM      MISC AMT      7110452443          600.0
12/17/2016   12/15/2016 12:00:00 AM      MISC AMT      7110452443              -5.0
12/17/2016   12/15/2016 12:00:00 AM      FEES          7110452443               5.0
12/22/2016   12/21/2016 12:00:00 AM      OTHER ADV     7110452443              -6.5
12/23/2016   12/22/2016 12:00:00 AM      OTHER ADV     7110452443           -13.3
01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              17.5
01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              85.5
01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              27.0
01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443              35.0
01/03/2017   1/2/2017 12:00:00 AM        OTHER ADV     7110452443         1,877.1
01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.5
01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          331.6
01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.4
01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          330.0
01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          107.1
01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          328.5
01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.4
01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          106.3
01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          329.3
01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.3
01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443        -4,343.4
01/05/2017   1/4/2017 12:00:00 AM        PMT SUSPN     7110452443         -254.4
01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          333.1
01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          103.1
01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          105.5
01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          332.4
01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        ESCROW        7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          221.3
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          102.4
01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.5
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          103.9
01/05/2017   1/4/2017 12:00:00 AM        ESCROW ADV    7110452443          151.3
01/05/2017   1/4/2017 12:00:00 AM        PRINCIPAL     7110452443          104.7
01/05/2017   1/4/2017 12:00:00 AM        INTEREST      7110452443          330.8
01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.4
01/05/2017   1/4/2017 12:00:00 AM        INV FEES      7110452443              18.3



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002399


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 26 of 31 PageID #:
                                    3687
01/10/2017   1/8/2017 12:00:00 AM        OTHER ADV     7110452443              -6.5
01/12/2017   1/11/2017 12:00:00 AM       ESCROW        7110452443          177.6
01/12/2017   1/11/2017 12:00:00 AM       PRINCIPAL     7110452443              75.3
01/12/2017   1/11/2017 12:00:00 AM       INTEREST      7110452443          360.2
01/12/2017   1/11/2017 12:00:00 AM       INV FEES      7110452443              20.0
01/12/2017   1/11/2017 12:00:00 AM       PMT SUSPN     7110452443           -13.1
01/12/2017   1/11/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
01/13/2017   1/12/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
01/20/2017   1/19/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443         1,272.5
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          578.9
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          121.0
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          721.8
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          900.3
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443               7.7
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443         1,172.5
01/24/2017   1/23/2017 12:00:00 AM       OTHER ADV     7110452443          944.8
01/27/2017   1/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
01/27/2017   1/26/2017 12:00:00 AM       PMT SUSPN     7110452443          600.0
01/27/2017   1/26/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
02/04/2017   2/3/2017 12:00:00 AM        PRINCIPAL     7110452443          128.5
02/04/2017   2/3/2017 12:00:00 AM        INTEREST      7110452443          359.6
02/04/2017   2/3/2017 12:00:00 AM        INV FEES      7110452443              20.0
02/04/2017   2/3/2017 12:00:00 AM        ESCROW        7110452443          177.6
02/04/2017   2/3/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
02/04/2017   2/3/2017 12:00:00 AM        PMT SUSPN     7110452443           -65.7
02/17/2017   2/16/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
02/28/2017   2/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
03/09/2017   3/8/2017 12:00:00 AM        PMT SUSPN     7110452443           -65.7
03/09/2017   3/8/2017 12:00:00 AM        INV FEES      7110452443              20.0
03/09/2017   3/8/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
03/09/2017   3/8/2017 12:00:00 AM        PRINCIPAL     7110452443          129.5
03/09/2017   3/8/2017 12:00:00 AM        ESCROW        7110452443          177.6
03/09/2017   3/8/2017 12:00:00 AM        INTEREST      7110452443          358.7
03/21/2017   3/20/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
03/30/2017   3/29/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
04/11/2017   4/10/2017 12:00:00 AM       PRINCIPAL     7110452443          130.5
04/11/2017   4/10/2017 12:00:00 AM       INV FEES      7110452443              19.9
04/11/2017   4/10/2017 12:00:00 AM       ESCROW        7110452443          177.6
04/11/2017   4/10/2017 12:00:00 AM       PMT SUSPN     7110452443           -65.7
04/11/2017   4/10/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
04/11/2017   4/10/2017 12:00:00 AM       INTEREST      7110452443          357.7
04/21/2017   4/20/2017 12:00:00 AM       MISC AMT      7110452443              -1.3
04/21/2017   4/20/2017 12:00:00 AM       OTHER ADV     7110452443           -13.3
04/25/2017   4/24/2017 12:00:00 AM       ESCROW        7110452443           -56.1
04/25/2017   4/24/2017 12:00:00 AM       ESCROW        7110452443         -578.8
04/29/2017   4/28/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
05/10/2017   5/9/2017 12:00:00 AM        PRINCIPAL     7110452443          131.4
05/10/2017   5/9/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
05/10/2017   5/9/2017 12:00:00 AM        INV FEES      7110452443              19.8
05/10/2017   5/9/2017 12:00:00 AM        PMT SUSPN     7110452443           -65.7
05/10/2017   5/9/2017 12:00:00 AM        INTEREST      7110452443          356.7
05/10/2017   5/9/2017 12:00:00 AM        ESCROW        7110452443          177.6
05/26/2017   5/25/2017 12:00:00 AM       OTHER ADV     7110452443           -14.5



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002400


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 27 of 31 PageID #:
                                    3688
05/27/2017   5/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
05/31/2017   5/30/2017 12:00:00 AM       Misc Amt      7110452443               1.3
06/01/2017   5/31/2017 12:00:00 AM       ESCROW        7110452443         -215.8
06/08/2017   6/7/2017 12:00:00 AM        PMT SUSPN     7110452443          -65.7
06/08/2017   6/7/2017 12:00:00 AM        ESCROW        7110452443          177.6
06/08/2017   6/7/2017 12:00:00 AM        INTEREST      7110452443          355.7
06/08/2017   6/7/2017 12:00:00 AM        PRINCIPAL     7110452443          132.4
06/08/2017   6/7/2017 12:00:00 AM        INV FEES      7110452443              19.8
06/08/2017   6/7/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
06/22/2017   6/21/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
06/30/2017   6/29/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
07/06/2017   7/5/2017 12:00:00 AM        INV FEES      7110452443              19.7
07/06/2017   7/5/2017 12:00:00 AM        PMT SUSPN     7110452443          -65.7
07/06/2017   7/5/2017 12:00:00 AM        INTEREST      7110452443          354.7
07/06/2017   7/5/2017 12:00:00 AM        ESCROW        7110452443          177.6
07/06/2017   7/5/2017 12:00:00 AM        PRINCIPAL     7110452443          133.4
07/06/2017   7/5/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
07/07/2017   7/6/2017 12:00:00 AM        ESCROW        7110452443          -71.9
07/07/2017   7/6/2017 12:00:00 AM        MISC AMT      7110452443              -5.0
07/07/2017   7/6/2017 12:00:00 AM        FEES          7110452443               5.0
07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          142.0
07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          967.0
07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          438.7
07/08/2017   7/7/2017 12:00:00 AM        ESCROW        7110452443          695.0
07/11/2017   7/10/2017 12:00:00 AM       ESCROW        7110452443          215.8
07/13/2017   7/12/2017 12:00:00 AM       ESCROW        7110452443              71.9
07/27/2017   7/26/2017 12:00:00 AM       OTHER ADV     7110452443              -6.5
07/29/2017   7/28/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
08/10/2017   8/9/2017 12:00:00 AM        PMT SUSPN     7110452443          -56.2
08/10/2017   8/9/2017 12:00:00 AM        INV FEES      7110452443              19.7
08/10/2017   8/9/2017 12:00:00 AM        INTEREST      7110452443          353.7
08/10/2017   8/9/2017 12:00:00 AM        PRINCIPAL     7110452443          124.9
08/10/2017   8/9/2017 12:00:00 AM        ESCROW        7110452443          177.6
08/10/2017   8/9/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
08/29/2017   8/28/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
09/08/2017   9/7/2017 12:00:00 AM        PRINCIPAL     7110452443          125.8
09/08/2017   9/7/2017 12:00:00 AM        PMT AMOUNT    7110452443          600.0
09/08/2017   9/7/2017 12:00:00 AM        INTEREST      7110452443          352.8
09/08/2017   9/7/2017 12:00:00 AM        ESCROW        7110452443          177.6
09/08/2017   9/7/2017 12:00:00 AM        INV FEES      7110452443              19.6
09/08/2017   9/7/2017 12:00:00 AM        PMT SUSPN     7110452443          -56.2
09/26/2017   9/25/2017 12:00:00 AM       MISC AMT      7110452443              -5.0
09/26/2017   9/25/2017 12:00:00 AM       FEES          7110452443               5.0
09/29/2017   9/28/2017 12:00:00 AM       OTHER ADV     7110452443              -7.3
10/03/2017   10/2/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
10/12/2017   10/11/2017 12:00:00 AM      PMT SUSPN     7110452443          -57.5
10/12/2017   10/11/2017 12:00:00 AM      PMT AMOUNT    7110452443          600.0
10/12/2017   10/11/2017 12:00:00 AM      PRINCIPAL     7110452443          126.8
10/12/2017   10/11/2017 12:00:00 AM      INV FEES      7110452443              19.6
10/12/2017   10/11/2017 12:00:00 AM      ESCROW        7110452443          178.9
10/12/2017   10/11/2017 12:00:00 AM      INTEREST      7110452443          351.9
10/25/2017   10/24/2017 12:00:00 AM      ESCROW        7110452443          -56.1
10/25/2017   10/24/2017 12:00:00 AM      ESCROW        7110452443         -578.8
10/27/2017   10/26/2017 12:00:00 AM      OTHER ADV     7110452443              -7.3



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002401


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 28 of 31 PageID #:
                                    3689
11/02/2017   11/1/2017 12:00:00 AM       OTHER ADV     7110452443          -14.5
11/08/2017   11/7/2017 12:00:00 AM       PRINCIPAL     7110452443          127.7
11/08/2017   11/7/2017 12:00:00 AM       ESCROW        7110452443          162.7
11/08/2017   11/7/2017 12:00:00 AM       PMT AMOUNT    7110452443          600.0
11/08/2017   11/7/2017 12:00:00 AM       PMT SUSPN     7110452443          -41.3
11/08/2017   11/7/2017 12:00:00 AM       INTEREST      7110452443          350.9
11/08/2017   11/7/2017 12:00:00 AM       INV FEES      7110452443              19.5
11/11/2017   11/10/2017 12:00:00 AM      FEES          7110452443               5.0
11/11/2017   11/10/2017 12:00:00 AM      MISC AMT      7110452443              -5.0
12/01/2017   11/30/2017 12:00:00 AM      OTHER ADV     7110452443          -14.5
12/01/2017   11/30/2017 12:00:00 AM      OTHER ADV     7110452443              -7.3
12/12/2017   12/11/2017 12:00:00 AM      PMT AMOUNT    7110452443          600.0
12/12/2017   12/11/2017 12:00:00 AM      INV FEES      7110452443              19.5
12/12/2017   12/11/2017 12:00:00 AM      PMT SUSPN     7110452443              -0.2
12/12/2017   12/11/2017 12:00:00 AM      INTEREST      7110452443          350.0
12/12/2017   12/11/2017 12:00:00 AM      PRINCIPAL     7110452443          128.7
12/12/2017   12/11/2017 12:00:00 AM      ESCROW        7110452443          121.6
12/21/2017   12/20/2017 12:00:00 AM      MISC AMT      7110452443          -40.0
12/21/2017   12/20/2017 12:00:00 AM      MISC AMT      7110452443          -40.0
12/29/2017   12/28/2017 12:00:00 AM      OTHER ADV     7110452443              -7.3
12/30/2017   12/29/2017 12:00:00 AM      Misc Amt      7110452443              40.0
12/30/2017   12/29/2017 12:00:00 AM      Misc Amt      7110452443              40.0
01/03/2018   1/2/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
01/12/2018   1/11/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
01/12/2018   1/11/2018 12:00:00 AM       INTEREST      7110452443          349.0
01/12/2018   1/11/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
01/12/2018   1/11/2018 12:00:00 AM       INV FEES      7110452443              19.4
01/12/2018   1/11/2018 12:00:00 AM       ESCROW        7110452443          106.9
01/12/2018   1/11/2018 12:00:00 AM       PRINCIPAL     7110452443          129.6
01/26/2018   1/25/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
02/01/2018   1/31/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
02/08/2018   2/7/2018 12:00:00 AM        INTEREST      7110452443          348.0
02/08/2018   2/7/2018 12:00:00 AM        INV FEES      7110452443              19.4
02/08/2018   2/7/2018 12:00:00 AM        ESCROW        7110452443          106.9
02/08/2018   2/7/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
02/08/2018   2/7/2018 12:00:00 AM        PRINCIPAL     7110452443          130.6
02/08/2018   2/7/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
03/01/2018   2/28/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
03/06/2018   3/5/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
03/07/2018   3/6/2018 12:00:00 AM        ESCROW        7110452443          106.9
03/07/2018   3/6/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
03/07/2018   3/6/2018 12:00:00 AM        INTEREST      7110452443          347.0
03/07/2018   3/6/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
03/07/2018   3/6/2018 12:00:00 AM        PRINCIPAL     7110452443          131.6
03/07/2018   3/6/2018 12:00:00 AM        INV FEES      7110452443              19.3
03/29/2018   3/28/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
04/06/2018   4/5/2018 12:00:00 AM        OTHER ADV     7110452443         -110.0
04/10/2018   4/9/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
04/11/2018   4/10/2018 12:00:00 AM       INV FEES      7110452443              19.3
04/11/2018   4/10/2018 12:00:00 AM       ESCROW        7110452443          106.9
04/11/2018   4/10/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
04/11/2018   4/10/2018 12:00:00 AM       PRINCIPAL     7110452443          132.6
04/11/2018   4/10/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
04/11/2018   4/10/2018 12:00:00 AM       INTEREST      7110452443          346.1



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002402


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 29 of 31 PageID #:
                                    3690
04/25/2018   4/24/2018 12:00:00 AM       ESCROW        7110452443          -61.2
04/25/2018   4/24/2018 12:00:00 AM       ESCROW        7110452443         -583.7
04/27/2018   4/26/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
05/02/2018   5/1/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
05/09/2018   5/8/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
05/09/2018   5/8/2018 12:00:00 AM        ESCROW        7110452443          106.9
05/09/2018   5/8/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
05/09/2018   5/8/2018 12:00:00 AM        PRINCIPAL     7110452443          133.6
05/09/2018   5/8/2018 12:00:00 AM        INTEREST      7110452443          345.1
05/09/2018   5/8/2018 12:00:00 AM        INV FEES      7110452443              19.2
05/26/2018   5/25/2018 12:00:00 AM       MISC AMT      7110452443              -5.0
05/26/2018   5/25/2018 12:00:00 AM       FEES          7110452443               5.0
06/01/2018   5/31/2018 12:00:00 AM       OTHER ADV     7110452443              -7.3
06/12/2018   6/11/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
06/14/2018   6/13/2018 12:00:00 AM       ESCROW        7110452443          106.9
06/14/2018   6/13/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
06/14/2018   6/13/2018 12:00:00 AM       PRINCIPAL     7110452443          134.6
06/14/2018   6/13/2018 12:00:00 AM       INTEREST      7110452443          344.1
06/14/2018   6/13/2018 12:00:00 AM       INV FEES      7110452443              19.1
06/14/2018   6/13/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
07/10/2018   7/9/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
07/10/2018   7/9/2018 12:00:00 AM        ESCROW        7110452443          106.9
07/10/2018   7/9/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
07/10/2018   7/9/2018 12:00:00 AM        PRINCIPAL     7110452443          135.6
07/10/2018   7/9/2018 12:00:00 AM        INTEREST      7110452443          343.1
07/10/2018   7/9/2018 12:00:00 AM        INV FEES      7110452443              19.1
07/14/2018   7/13/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
08/02/2018   8/1/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
08/08/2018   8/7/2018 12:00:00 AM        PMT AMOUNT    7110452443          600.0
08/08/2018   8/7/2018 12:00:00 AM        ESCROW        7110452443          106.9
08/08/2018   8/7/2018 12:00:00 AM        PMT SUSPN     7110452443              14.4
08/08/2018   8/7/2018 12:00:00 AM        PRINCIPAL     7110452443          136.6
08/08/2018   8/7/2018 12:00:00 AM        INTEREST      7110452443          342.0
08/08/2018   8/7/2018 12:00:00 AM        INV FEES      7110452443              19.0
08/09/2018   8/8/2018 12:00:00 AM        MISC AMT      7110452443              -5.0
08/09/2018   8/8/2018 12:00:00 AM        FEES          7110452443               5.0
09/06/2018   9/5/2018 12:00:00 AM        OTHER ADV     7110452443          -14.5
09/12/2018   9/11/2018 12:00:00 AM       PMT SUSPN     7110452443              14.4
09/12/2018   9/11/2018 12:00:00 AM       PRINCIPAL     7110452443          137.6
09/12/2018   9/11/2018 12:00:00 AM       INTEREST      7110452443          341.0
09/12/2018   9/11/2018 12:00:00 AM       INV FEES      7110452443              19.0
09/12/2018   9/11/2018 12:00:00 AM       ESCROW        7110452443          106.9
09/12/2018   9/11/2018 12:00:00 AM       PMT AMOUNT    7110452443          600.0
10/05/2018   10/4/2018 12:00:00 AM       OTHER ADV     7110452443          -14.5
10/11/2018   10/10/2018 12:00:00 AM      ESCROW        7110452443          106.6
10/11/2018   10/10/2018 12:00:00 AM      PMT SUSPN     7110452443              14.7
10/11/2018   10/10/2018 12:00:00 AM      PRINCIPAL     7110452443          138.7
10/11/2018   10/10/2018 12:00:00 AM      INTEREST      7110452443          340.0
10/11/2018   10/10/2018 12:00:00 AM      INV FEES      7110452443              18.9
10/11/2018   10/10/2018 12:00:00 AM      PMT AMOUNT    7110452443          600.0
10/24/2018   10/23/2018 12:00:00 AM      ESCROW        7110452443          -61.2
10/24/2018   10/23/2018 12:00:00 AM      ESCROW        7110452443         -583.7
11/14/2018   11/13/2018 12:00:00 AM      OTHER ADV     7110452443          -14.5
11/15/2018   11/14/2018 12:00:00 AM      ESCROW        7110452443          106.6



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002403


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 30 of 31 PageID #:
                                    3691
11/15/2018   11/14/2018 12:00:00 AM      INTEREST      7110452443          338.9
11/15/2018   11/14/2018 12:00:00 AM      PMT SUSPN     7110452443              14.7
11/15/2018   11/14/2018 12:00:00 AM      PRINCIPAL     7110452443          139.7
11/15/2018   11/14/2018 12:00:00 AM      INV FEES      7110452443              18.9
11/15/2018   11/14/2018 12:00:00 AM      PMT AMOUNT    7110452443          600.0
12/06/2018   12/5/2018 12:00:00 AM       MISC AMT      7110452443              -5.0
12/06/2018   12/5/2018 12:00:00 AM       FEES          7110452443               5.0
12/21/2018   12/20/2018 12:00:00 AM      ESCROW        7110452443          106.6
12/21/2018   12/20/2018 12:00:00 AM      PMT SUSPN     7110452443              14.7
12/21/2018   12/20/2018 12:00:00 AM      PRINCIPAL     7110452443          140.7
12/21/2018   12/20/2018 12:00:00 AM      INTEREST      7110452443          337.9
12/21/2018   12/20/2018 12:00:00 AM      INV FEES      7110452443              18.8
12/21/2018   12/20/2018 12:00:00 AM      PMT AMOUNT    7110452443          600.0
12/29/2018   12/28/2018 12:00:00 AM      MISC AMT      7110452443              -5.0
12/29/2018   12/28/2018 12:00:00 AM      FEES          7110452443               5.0
01/04/2019   1/3/2019 12:00:00 AM        OTHER ADV     7110452443           -14.5
01/17/2019   1/16/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
01/17/2019   1/16/2019 12:00:00 AM       INV FEES      7110452443              18.7
01/17/2019   1/16/2019 12:00:00 AM       PRINCIPAL     7110452443          141.8
01/17/2019   1/16/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
01/17/2019   1/16/2019 12:00:00 AM       INTEREST      7110452443          336.8
01/17/2019   1/16/2019 12:00:00 AM       ESCROW        7110452443          106.6
01/18/2019   1/17/2019 12:00:00 AM       OTHER ADV     7110452443              -7.3
01/23/2019   1/22/2019 12:00:00 AM       OTHER ADV     7110452443           -14.5
02/13/2019   2/12/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
02/13/2019   2/12/2019 12:00:00 AM       ESCROW        7110452443          106.6
02/13/2019   2/12/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
02/13/2019   2/12/2019 12:00:00 AM       PRINCIPAL     7110452443          142.9
02/13/2019   2/12/2019 12:00:00 AM       INTEREST      7110452443          335.8
02/13/2019   2/12/2019 12:00:00 AM       INV FEES      7110452443              18.7
03/01/2019   2/28/2019 12:00:00 AM       OTHER ADV     7110452443           -14.5
03/12/2019   3/11/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
03/12/2019   3/11/2019 12:00:00 AM       INV FEES      7110452443              18.6
03/12/2019   3/11/2019 12:00:00 AM       PRINCIPAL     7110452443          143.9
03/12/2019   3/11/2019 12:00:00 AM       ESCROW        7110452443          106.6
03/12/2019   3/11/2019 12:00:00 AM       INTEREST      7110452443          334.7
03/12/2019   3/11/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
04/09/2019   4/8/2019 12:00:00 AM        MISC AMT      7110452443        -4,565.8
04/11/2019   4/10/2019 12:00:00 AM       ESCROW        7110452443          106.6
04/11/2019   4/10/2019 12:00:00 AM       PMT SUSPN     7110452443              14.7
04/11/2019   4/10/2019 12:00:00 AM       PRINCIPAL     7110452443          145.0
04/11/2019   4/10/2019 12:00:00 AM       INTEREST      7110452443          333.6
04/11/2019   4/10/2019 12:00:00 AM       INV FEES      7110452443              18.6
04/11/2019   4/10/2019 12:00:00 AM       PMT AMOUNT    7110452443          600.0
04/13/2019   4/12/2019 12:00:00 AM       ESCROW        7110452443           -60.6
04/13/2019   4/12/2019 12:00:00 AM       ESCROW        7110452443         -572.0
04/17/2019   4/16/2019 12:00:00 AM       PMT SUSPN     7110452443         -233.1
04/17/2019   4/16/2019 12:00:00 AM       INTEREST      7110452443          332.6
04/17/2019   4/16/2019 12:00:00 AM       INV FEES      7110452443              18.5
04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          253.5
04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          130.5
04/17/2019   4/16/2019 12:00:00 AM       ESCROW        7110452443          106.6
04/17/2019   4/16/2019 12:00:00 AM       LATE CHGS     7110452443              28.7
04/17/2019   4/16/2019 12:00:00 AM       PRINCIPAL     7110452443          147.2



                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002404


                                                                                      Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 142-6 Filed 03/09/20 Page 31 of 31 PageID #:
                                    3692
04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          138.3
04/17/2019   4/16/2019 12:00:00 AM       INTEREST      7110452443          331.5
04/17/2019   4/16/2019 12:00:00 AM       OTHER ADV     7110452443          110.0
04/17/2019   4/16/2019 12:00:00 AM       INV FEES      7110452443              18.4
04/17/2019   4/16/2019 12:00:00 AM       ESCROW        7110452443          106.6
04/17/2019   4/16/2019 12:00:00 AM       PRINCIPAL     7110452443          146.1
04/18/2019   4/17/2019 12:00:00 AM       OTHER ADV     7110452443          -14.5
04/18/2019   4/17/2019 12:00:00 AM       MISC AMT      7110452443         -110.0
04/20/2019   4/19/2019 12:00:00 AM       MISC AMT      7110452443         -971.2
05/02/2019   5/1/2019 12:00:00 AM        OTHER ADV     7110452443              14.5
05/18/2019   5/17/2019 12:00:00 AM       MISC SUSPN    7110452443              14.5
05/21/2019   5/20/2019 12:00:00 AM       MISC SUSPN    7110452443          -14.5




                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER              Ocwen002405


                                                                                      Exhibit F
